Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 1 of 8 Page ID #386




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JEFFREY YATES,                                   )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )   Case No. 19-cv-362-SMY
                                                  )
 DR. RALPH JOHNNIE,                               )
                                                  )
                         Defendant.               )

                             MEMORANDUM AND ORDER
YANDLE, District Judge

       Plaintiff Jeffery Yates filed the instant § 1983 lawsuit against Defendant Dr. Ralph Johnnie

(“Dr. Johnnie”) on April 1, 2019 (Doc. 1). Yates claims that Dr. Johnnie’s refusal to treat tooth

pain and swollen gums for two years was deliberately indifferent in violation of the Eighth

Amendment and caused him harm, including two teeth extractions.

       Now pending before the Court is Defendant Dr. Ralph Johnnie’s Motion for Summary

Judgment (Doc. 34) and Plaintiff’s responses (Docs. 39, 40, 41). For the following reasons, the

motion is GRANTED.

                                        Factual Background

       The following relevant facts are undisputed: Yates has been an inmate at the Illinois

Department of Corrections’ Centralia Correctional Center since 2009 (Doc. 35-1 at 14). He has

received yearly teeth cleanings from dental hygienists and a yearly dental exam from Dr. Johnnie

since arriving at Centralia. Id. at 18, 19, 21.

       Wexford Health Services, Inc. employed Dr. Johnnie as a dentist in correctional centers in

Illinois from 1980 until his retirement on March 30, 2020 (Doc 35-2 at 1). He was the primary
    Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 2 of 8 Page ID #387




provider of dentistry at Centralia and administered dental care including biennial examinations of

each inmate. Id. If dental surgery was required, Dr. Johnnie submitted requests to send inmates

to an offsite oral surgeon. Id.

         Yates’ problems with his gums began in the summer of 2016. Doc. 35-1 at 25-26. When

he received his annual dental cleaning from a dental hygienist on March 1, 2016, she indicated that

his gums were irritated (Doc. 35-2 at 2; Doc. 35-3 at 85). Dr. Johnnie did not note that Yates

required any further dental treatment at that time (Doc. 35-2 at 2; Doc. 35-3 at 85). Yates noticed

bleeding and swelling in his gums and put in a request to see Dr. Johnnie (Doc. 35-1 at 27-28). At

a December 7, 2016 appointment, Dr. Johnnie examined tooth #18, the rearmost molar in the left

lower jaw, but found no problems at the time (Doc. 35-2 at 2; Doc. 35-3 at 85). He suggested that

Yates’ gums were irritated because he was brushing too hard and advised him to brush more lightly

and to use Sensodyne toothpaste (Doc. 35-1 at 28-29). Yates followed this advice and had some

pain relief for a period. Id. at 29.

         Yates received his annual cleaning and exam in March 2017; no issues are noted in his

medical record for that visit. Id. at 30; Doc. 35-3 at 85. 1 Dr. Johnnie next examined Yates on

November 9, 2017 because Yates lost a filling. Id. at 32-33; Doc. 35-2 at 2-3; Doc. 35-3 at 85.

According to the medical record, Yates made no mention of experiencing any dental pain (Doc.

35-2 at 2; Doc. 35-3 at 85).

         When Yates attended his March 2018 biennial appointment, Dr. Johnnie noticed that his

tooth requiring a filling had not yet been replaced. He made an appointment for Yates to return

(Doc. 35-2 at 3; Doc. 35-3 at 85). On April 10, 2018, Dr. Johnnie replaced the filling without

complications. He did not note Yates making any complaint about tooth #17 or #18, any other


1
 Yates claims he requested an appointment with Dr. Johnnie “several times” regarding his pain and gums bleeding
but could not provide dates for his requests (Doc. 35-1 at 31-32).


                                                  Page 2 of 8
    Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 3 of 8 Page ID #388




teeth, or his gums (Doc. 35-2 at 3; Doc. 35-3 at 85).

         On July 2, 2018, Dr. Johnnie examined Yates’ tooth #17 and found that this wisdom tooth,

located in the rear of the left lower jaw, was impacting the molar at tooth #18 and that there was a

mild infection around tooth #18 (Doc. 35-2 at 3; Doc. 35-3 at 85). 2 He prescribed Penicillin to

control the infection and ordered Yates to be sent to an oral surgeon for consultation on removal

of wisdom tooth #17 (Doc. 35-1 at 36-37, 45; Doc. 35-2 at 3-4; Doc. 35-3 at 85; Doc. 35-4 at 17).

Six days later, Dr. Johnnie examined Yates before he was sent to an oral surgeon. He did not note

any complaints of pain at the site of tooth #17 or #18 at that appointment (Doc. 35-2 at 4; Doc. 35-

3 at 85). 3 Beginning mid to late July 2018, Dr. Johnnie left on medical leave for approximately

six to eight weeks (Doc. 35-2 at 5).

         On August 7, 2018, Yates was examined offsite by Dr. Ray Swanson, an oral surgeon, per

Dr. Johnnie’s request. Id.; Doc. 35-1 at 43-44; Doc. 35-4 at 17. Dr. Swanson concluded that

Yates’ wisdom tooth #17 required removal and performed a successful extraction surgery that day

(Doc. 35-2 at 5; Doc. 35-4 at 17). He also found that the gums showed inflammation around the

impacted tooth and were infected (Doc. 35-1 at 44; Doc. 35-2 at 5). 4 Dr. Swanson prescribed

Penicillin and Motrin, which decreased the swelling and pain. However, the infection surrounding

his molar tooth #18 eventually returned. Id. at 46-47; Doc. 35-3 at 21.

         On August 10, 2018, Yates had a follow up appointment with Dr. Abdul Junidi who was

covering for Dr. Johnnie (Doc. 35-1 at 47; Doc. 35-2 at 5). Dr. Junidi noted swelling on the left

side of Yates’ face. Yates later received new medication to treat his infection (Doc. 35-2 at 5-6;



2
  According to Yates, by July 2018, the pain and swelling in his mouth was so severe he could not eat and was
causing earaches and headaches (Doc. 35-1 at 41, 44, 73).
3
  Yates testified that he did not remember much from that appointment, but that he was still in pain during that time
(Doc. 35-1 at 42-43).
4
  According to Yates, Dr. Swanson told him that his wisdom tooth pressing against his back molar caused an
infection (Doc. 35-1 at 46).


                                                    Page 3 of 8
Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 4 of 8 Page ID #389




Doc. 35-3 at 26, 85, 95, 116).

       On August 22, 2018, Dr. Junidi saw Yates and found that despite the medication, his face

was still swollen, his gum tissue was not healing, and he could not completely close his mouth.

Dr. Junidi made a referral to Dr. Swanson for a follow up appointment (Doc. 35-2 at 6; Doc. 35-3

at 87). Yates saw Dr. Swanson the next day. He diagnosed facial cellulitis and recommended a

change in Yates’ prescribed antibiotics (Doc. 35-2 at 6; Doc. 35-4 at 16). The third change in

medication decreased Yates’ swelling and pain level (Doc. 35-1 at 53-54). Dr. Swanson saw Yates

the next day and removed tooth #18. Id. at 51; Doc. 35-2 at 7; Doc. 35-4 at 18.

       On August 27, 2018, Dr. Johnnie saw Yates for a follow up appointment (Doc. 35-1 at 55;

Doc. 35-2 at 7; Doc. 35-3 at 87). He observed very little swelling but noted that Yates could not

fully open his mouth (Doc. 35-2 at 7). Yates saw Dr. Swanson the next day for an evaluation and

he again recommended a change in medication. Id. at 7-8; Doc. 35-4 at 19. On August 30, 2018,

Yates attended another follow up appointment with Dr. Johnnie who noted the surgical site looked

good, there was no swelling or draining visible, and Yates reported no pain at the surgical site

(Doc. 35-1 at 56; Doc. 35-2 at 8; Doc. 35-3 at 87).

       Yates saw Dr. Swanson for a fifth time on September 6, 2018. Dr. Swanson concluded

that the surgical sites were healing as expected and that Yates could return as needed in the future

(Doc. 35-1 at 57; Doc. 35-2 at 8; Doc. 35-4 at 15).

       Yates had a final follow up appointment with Dr. Johnnie on September 29, 2018. At that

time, Dr. Johnnie noted that Yates was healing well, that no further treatment was required, and

that Yates should return for further care as needed (Doc. 35-2 at 8; Doc. 35-3 at 87).




                                            Page 4 of 8
Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 5 of 8 Page ID #390




                                            Discussion

       Summary judgment is proper if the moving party can demonstrate that there is no genuine

issue as to any material fact or where the non-moving party “has failed to make a sufficient

showing on an essential element of her case with respect to which she has the burden of proof.”

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If the evidence is

merely colorable, or is not sufficiently probative, summary judgment may be granted. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). Any doubt as to the existence of a genuine

issue of material fact must be resolved against the moving party. Lawrence v. Kenosha County,

391 F.3d 837, 841 (7th Cir. 2004).

       Deliberate indifference to a prisoner’s serious medical needs constitutes cruel and unusual

punishment under the Eighth Amendment and is actionable under 42 U.S.C. § 1983. Estelle v.

Gamble, 429 U.S. 97, 104 (1976). To succeed on such a claim, a plaintiff must establish that he

suffered from an objectively serious medical condition and that the defendant was deliberately

indifferent to a risk of serious harm from that condition. Thomas v. Walton, 461 F. Supp. 2d 786,

793 (S.D. Ill. 2006); Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir. 1996).

       “A medical need is ‘serious’ if it is one that a physician has diagnosed as mandating

treatment . . . and if untreated could result in further significant injury or unnecessary pain, and

that significantly affects the person’s daily activities or features chronic and substantial pain.”

Wilson v. Vannatta, 291 F.Supp.2d 811, 816 (N.D. Ind. 2003) (citing Gutierrez v. Peters, 111 F.3d

1364, 1373 (7th Cir.1997)). Here, there is no question that Yates suffered from a serious medical

condition – an impacted wisdom tooth and a gum infection. See e.g., Berry v. Peterman, 604 F.3d

435, 440 (7th Cir.2010) (holding that tooth decay can constitute an objectively serious medical

condition). However, the evidence fails to support Yates’ claim that Dr. Johnnie was deliberately




                                            Page 5 of 8
Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 6 of 8 Page ID #391




indifferent to his condition.

       Yates asserts that he suffered chronic pain in his teeth and gums for two years before his

teeth extraction and treatment in August 2018. He argues that despite his complaints of gum

irritation around teeth #17 and #18, Dr. Johnnie failed to conduct a thorough examination during

the December 7, 2016 appointment. And, he alleges this failure by Dr. Johnnie caused him

unnecessary pain and suffering. In essence, Yates contends that the March 2016 and December

2016 appointments, standing alone, provided Dr. Johnnie with notice of his serious medical

condition, but that he failed to act upon this knowledge for two years.

       While Yates contends that between 2016 and 2018, his repeated complaints to Dr. Johnnie

about his pain that fell on deaf ears, he has failed to produce evidence to support this contention.

The relevant entries in the medical records are from March 2016 (gums irritated), December 2016

(“exam-checked #18, no problem noted”), March 2018 (filling replacement required), and July

2018 (impacted wisdom tooth) (Doc. 35-3 at 85). Yates did not produce any request slips to see

Dr. Johnnie outside of his yearly cleaning and exam, and he could not recall any dates when he

complained to Dr. Johnnie about pain. (Doc. 35-2 at 19, 32, 62-63). Dr. Johnnie attests that he

never received any complaint regarding teeth #17 and #18 or their surrounding gums from Yates

between December 2016 and July 2, 2018 (Doc. 35-2 at 9). In sum, although Yates had several

appointments with Dr. Johnnie between 2016 and 2018, the record lacks evidence of reported pain

other than during the December 7, 2016 appointment. Thus, Yates’ allegation that Dr. Johnnie

ignored his suffering is unsupportable on the record.

       “A doctor might be careless in not appreciating the need to investigate several possible

explanations for a particular prisoner’s symptoms, and this carelessness may constitute

malpractice. But malpractice alone is not enough to meet the constitutional standard.” Walker v.




                                            Page 6 of 8
Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 7 of 8 Page ID #392




Peters, 233 F.3d 494, 499 (7th Cir. 2000). Yates also fails to establish that Dr. Johnnie’s treatment

deviated from accepted professional judgment, practice, or standard such that it amounts to

deliberate indifference. Dr. Johnnie did not perceive any problem with teeth #17 or #18 or the

surrounding gums/tissue during the December 7, 2016 appointment. He concluded that Yates was

brushing his teeth too hard and advised Yates to change his brushing habits and switch to

Sensodyne toothpaste. Yates acknowledges that these changes alleviated his pain for a period. Dr.

Johnnie again did not perceive any problems with Yates’ wisdom tooth or gums during his biennial

exams in 2017 and 2018, and there is no evidence that tooth #17 was perceivably impacting tooth

#18 until Dr. Johnnie diagnosed that condition on July 2, 2018.

       Yates maintains that Dr. Swanson would testify that the gum infection occurred over a long

period (Doc. 41 at 1-2). However, the record lacks an affidavit or deposition testimony from Dr.

Swanson. “An inmate who complains that delay in medical treatment rose to a constitutional

violation must place verifying medical evidence in the record to establish the detrimental effect of

delay in medical treatment to succeed.” Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir.1996)

(quoting Beyerbach v. Sears, 49 F.3d 1324, 1326 (8th Cir.1995)) (emphasis in original). Without

evidence to the contrary, Yates’ argument that Dr. Johnnie’s December 2016 diagnosis deviated

from professional standards is mere conjecture. The undisputed evidence is that when Dr. Johnnie

found that tooth #17 was impacting tooth #18 and found signs of a mild infection in the

surrounding tissue in July 2018, he properly prescribed Penicillin and immediately referred Yates

to see an oral surgeon.




                                             Page 7 of 8
Case 3:19-cv-00362-SMY Document 47 Filed 08/11/21 Page 8 of 8 Page ID #393




                                      Conclusion

       For the foregoing reasons, Defendant’s Motion for Summary Judgement (Doc. 34) is

GRANTED. All pending motions are terminated as moot, and the Clerk of Court is DIRECTED

to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 11, 2021                                 2021.08.11
                                                              14:16:04 -05'00'

                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 8 of 8
